Citation Nr: 1104799	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for left eye glaucoma, to 
include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1976 
to December 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to service connection for hypertension 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran does not have glaucoma of the 
left eye.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma 
of the left eye have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue 
decided below.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records and 
private medical records.  And he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in January 2010.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was obtained 
in May 2008.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate to make a determination.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue decided below 
has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

It is noted that the Veteran has claimed VA treatment in 2001.  
However as to glaucoma he has stated that it did not begin until 
2003 and has indicated that the records might provide information 
on other issues on appeal.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of this claim that has not been 
obtained.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Glaucoma will be presumed to 
have been incurred in service if it manifested itself to a 
compensable degree within the first year following separation 
from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be 
granted for a disease first diagnosed after discharge when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2010).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).  

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 309, 314 (1993).  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. §§ 
3.303, 3.310.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran seeks service connection for glaucoma of the left 
eye.  He has stated that he is basing his claim on direct as well 
as secondary service connection.  (See, hearing testimony in 
January 2010).  He contends that he was diagnosed with glaucoma 
in service and he states that he believes that it is related as 
well to his service-connected right eye glaucoma.   

The Veteran's service treatment records show treatment for 
various eye complaints including myopia, astigmatism and 
increased ocular pressure of the right eye.  On examination in 
October 2000, there is no indication of glaucoma of the left eye 
and on the November 2000 report of separation, while glaucoma was 
found, no left eye glaucoma was specifically noted.  

After service records show a finding of asymmetrical ocular 
pressure in February 2002 and in June 2004, glaucoma noted on the 
Veteran's problem list and was diagnosed.  VA records show that 
in September 2003, questionable glaucoma was found.  The records 
show findings of glaucoma and glaucoma of the right eye, as well 
as finding of stable glaucoma of both eyes.  (See record of June 
2006).  

In May 2008, the Veteran was examined by VA.  The claims file was 
reviewed.  The Veteran's medical history was documented.  It was 
noted there were no left eye symptoms.  Corrected vision in the 
left eye was 20/20.  Tonometry showed left eye pressure to be 17.  
The diagnosis was glaucoma of the right eye.  In June 2008 
addendum, the examiner clarified that glaucoma is objectively 
found in the right eye only and not objectively found in the left 
eye.  

The Veteran has contended that service connection should be 
granted for left eye glaucoma.  The Veteran has not alleged a 
continuity of symptomatology since service, and the most 
probative medical evidence of record does not otherwise support 
his contention that he has current glaucoma of the left eye that 
is related to service.  It is noted that he testified he was 
diagnosed with glaucoma in 2003 and 2004, several years after 
service.  The Board notes that VA outpatient records show 
findings of glaucoma of both eyes, and that a VA examiner has 
found no glaucoma of the left eye.  It is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion or 
finding and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is not 
entitled to absolute deference.  A bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  The Board has a duty to assess the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative value 
of a medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Although the record indicates findings of glaucoma of both eyes 
in outpatient records the Board gives no probative value to this 
evidence.  This is because a diagnosis of glaucoma requires 
diagnostic testing.  None of the outpatient records that found 
glaucoma were based on diagnostic tests.  On VA examination after 
the Veteran's separation from service, there was no showing that 
the Veteran had left eye glaucoma.  In fact, the VA examiner 
conducted a complete eye examination which included a tonometry 
test which showed pressure in the left eye to be 17.  The 
examiner found that the Veteran did not have glaucoma in the left 
eye.  Furthermore, the Veteran has submitted no evidence to show 
that he currently has left eye glaucoma.  In short, no probative 
medical opinion or other medical evidence showing that the 
Veteran currently has left eye glaucoma has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.  

The Veteran maintains that he has left eye glaucoma related to 
his active military service or in the alternative as secondary to 
his service-connected right eye glaucoma.  It is noted that he is 
a nurse and as a medical professional he is competent to offer a 
medical opinion.  However, the Board finds that his opinion is 
not credible since the determination here of a current diagnosis 
of glaucoma is a complex medical question where the diagnosis 
clearly depends on diagnostic findings, (See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), and requires review of 
objective testing procedures.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  He has indicated on VA examination that he 
has no symptoms related to glaucoma.  Without evidence of a 
current disorder, service connection cannot be granted.  Rabideau 
v. Derwinski.

Absent evidence of a current disability, the Board does not need 
to further consider the potential etiology of the condition 
claimed, including whether it is attributable to the Veteran's 
service or to a service connected disability.  The Board 
recognizes that glaucoma (as an organic disease of the nervous 
system) is amongst those chronic conditions which may be presumed 
incurred in service if manifested within one-year therefrom, 
pursuant to 38 C.F.R. § 3.309(a), but in the absence of a current 
confirmed diagnosis of the same, presumptive service connection 
does not afford a basis of recovery in this case.  

Thus, a confirmed finding of left eye glaucoma has not been shown 
at any time during the pendency of the claim.  The preponderance 
of the medical evidence fails to demonstrate a current left eye 
glaucoma disability.  For these reasons, the elements for service 
connection have not been met, and this claim must be denied.  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102;Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2010).  


ORDER

Service connection for left eye glaucoma is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran testified before the undersigned in January 2010 that 
he was treated at a VA facility in Jacksonville in 2001.  He 
stated that he was not saying that they show treatment for 
diabetes or for hypertension, but he indicated that they could.  
VA records in the file are dated beginning in 2003.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
AMC/RO should attempt to obtain and associate with the claims 
file all outstanding VA records.  

A few months prior to separation, the Veteran was noted in 
October 2000 to have an elevated blood pressure reading of 
150/90.  He has currently been diagnosed with hypertension, and a 
private examiner has related his hypertension to service.  (See, 
March 2010 letter from C. Perkins, D.O.).  The Veteran, who is a 
nurse, has testified that he experienced the symptoms of diabetes 
mellitus during service.  He has a current diagnosis and a 
private examiner has related his diabetes mellitus to service.  
(See, March 2010 letter from C. Perkins, D.O.).  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds 
that an examination should be scheduled for the Veteran to obtain 
an opinion as to the etiology of his disorders.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  First, attempt to locate and associate 
with the claims file VA treatment records 
beginning in 2001 for the Veteran from the 
Jacksonville VA facility.  All efforts will 
continue until the records are received or 
the VAMC or its archives reports that it 
has been unable to locate the records in 
question.  If the records are unavailable, 
the RO/AMC will issue a formal finding on 
the unavailability of the records, and 
advise the Veteran in accordance with law.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  Then, arrange for the Veteran to 
undergo a VA examination to determine the 
nature and etiology of his current 
hypertension.  The claims file to include a 
complete copy of this remand must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hypertension had its onset in 
service or is otherwise related to any 
incident of service.  The examiner should 
specifically address the elevated finding 
in service and the March 2010 opinion 
offered by C. Perkins, D.O.  Any opinion 
expressed must be accompanied by a complete 
rationale.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.  

3.  Schedule the Veteran for a medical 
examination to determine the etiology of 
his diabetes mellitus.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  

Based on review of the claims folder and 
examination of the Veteran, the examiner 
should state it is at least as likely as 
not (i.e., to at least a 50- 50 degree of 
probability) that diabetes mellitus was 
caused by, initially manifested during, or 
aggravated by his active military service, 
to include consideration of any 
symptomatology shown therein or any 
incident therein.  Complete rationale 
should be provided.  The examiner should 
specifically address the March 2010 opinion 
offered by C. Perkins, D.O. 

The examiner should provide a thorough 
discussion of the Veteran's medical history 
pertaining to diabetes mellitus in the 
examination report.  If the opinion and 
supporting rationale cannot be provided 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  

4.  Then, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of the above, the 
claim for should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


